Notice of Allowance
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 15-19 directed to an invention non-elected without traverse.  Accordingly, claims 15-19 been cancelled.
Allowable Subject Matter
Claims 1-3, 5-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and network management apparatus for registering a customer premises equipment to provide an Internet service, the method steps involving transmitting, by the network management apparatus, a registration signal to the customer premises equipment, receiving registration response signals through a plurality of lines, analyzing the registration response signals and distinguishing a direct signal and corresponding connected line from an interference signal, and establishing a link to the customer premises equipment through the connected line.
	Applicant’s independent claims recite wherein the analyzing and distinguishing (the registration response signals) comprises calculating a characteristic curve slope in a low frequency band of a channel frequency response of each line introducing the registration response signal, determining the registration response signal as the direct signal when the characteristic curve slope is negative, and determining the registration response signal as the interference signal when the characteristic curve slope is positive (as described in page 17 lines 1-24, and page 18 lines 1-9 of the applicant’s specification), which is neither taught nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yokomitsu (US 2009/0207922 A1) discloses registration of modems without involvement of unsuccessful registration processing of another modem under the influence of noise.
	De Lassus et al. (US 2017/0026206 A1) discloses determining the slope of frequency response based on a transmission from a CPE device.
	Zhang et al. (US 2017/0201293 A1) discloses obtaining transmission characteristic curves of two channels in a cable modem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461